Case 2:20-cr-00175-MRH Document 19-6 Filed 07/22/20 Page 1 of 2

CLH- (7

‘CRIMINAL CASE INFORMATION SHEET
UNDER SEAL
Pittsburgh xX Erie | Johnstown

Related to No. _ Judge

 

 

(All criminal prosecutions arising out of the same criminal transaction or series of transactions are
~ deemed related).

CATEGORY: 1. —___ Narcotics and Other Controlled Substances
la. __ Narcotics and Other Controlled Substances
(3 or more Defendants) a
2. _____ Fraud and Property Offenses
2a. _ Fraud and Property Offenses

(3 or more Defendants)

 

3. __ Crimes of Violence

4. ' Sex Offenses

5. Firearms and Explosives

6 Immigration

7 xX Atl Others
Defendant’s name: , BRANDON BENSON —
Is Indictment waived: 7 Yes = X No -
Pretrial Diversion: Yes X No
Juvenile proceeding: _ Yes Xx No
Defendant is: : a X Male ~- Female
Superseding Indictment or Information Yes X No

‘Previous case number:

 

If superseding, previous case was/will be:

Dismissed on defendant’s motion -

Dismiss on governments’ motion

After appellate action

Other (explain)

County in which first offense cited
occurred: Allegheny

Previous proceedings before
Magistrate Judge: .

 

Case No. :

PLEASE INCORPORATE MAGISTRATE CASE WITH CRIMINAL CASE
Case 2:20-cr-00175-MRH Document 19-6 Filed 07/22/20 Page 2 of 2

Date arrested or date continuous U.S.
custody began:

 

Defendant: is in custody _X is not in custody

Name of Institution:

 

Custody is.on: this charge another charge

another conviction

 

 

___ State ___ Federal .
. _ Detainer filed: . / _syes ____no
Date detainer filed:
Total defendants: 2
. Total counts: | 1
Data below applies to defendant No.: 2
Defendant’sname: BRANDON BENSON
COUNT’ U.S. CODE | . OFFENSE 7 FELONY
2 18 U.S.C. §§ 2 and 2113(a) Bank Burglary _ x

(second paragraph) -

I certify that to the best of my knowledge the above entries are true and correct.

 

 

DATE: JUL 2.2 2020 /s/ Shaun E. Sweeney
_SHAUN E. SWEENEY
Assistant U.S. Attorney
PA ID No. 53568
